Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 1 of 22 PagelD: 1

Alan J. Baratz, Esq.

Attorney I.D. No: 031451982
WEINER LAW GROUP LLP

629 Parsippany Read

P.O. Box 438

Parsippany, New Jersey 07054-0438

Phone: (973) 403-1100 = Fax: (973) 403-0010

Attorneys for defendants, Township of Edison and Police Chief Thomas Bryan

Our File No: 88641

1794161v1 88641 notice of removal agb 4-9-2020

CRISTA PEMBERTON,

Plaintiff
v.

PAUL PAPPAS, Edison Township Police
Officer; THOMAS BRYAN, Edison Township
Chief of Police; DOES 1-99, Unidentified
Edison Township Police Officers;
TOWNSHIP OF EDISON; TOWNSHIP OF
EDISON DEPARTMENT OF PUBLIC
SAFETY,

Defendants.

 

 

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION -- MIDDLESEX COUNTY
DOCKET NO: MID-L-001807-20

Civil Action
NOTICE OF REMOVAL

TO UNITED STATES
DISTRICT COURT

PLEASE TAKE NOTICE that defendants, Township of Edison and Police Chief

Thomas Bryan, hereby file Notice of Removal of the above-captioned matter fo the United

States District Court for the District of New Jersey, Trenton Division, from the Superior Court

of New Jersey, Law Division, Middlesex County where the action is now pending, pursuant to

28 U.S.C.§1446 and state:

1. The Township of Edison and Police Chief Thomas Bryan are named as

defendants in the above-captioned matter.

2, This civil action was commenced in the Superior Court of New Jersey, Law

Division, Middlesex County on March 17, 2020, under Docket No, MID-L-001807-20.
Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 2 of 22 PagelD: 2

3. All of the following support the propriety of the action being removed to the
United States District Court and proceeding in the United States District Court:

a. All claims pled against the defendants, Township of Edison and Police Chief

Bryan as memorialized in the Sixth and Ninth Counts of the Complaint assert constitutional

violations and are alleged specifically to form bases for relief under 42 U.C. § 1983, including

for supervisory liability (Sixth Count) and Monell liability for allegedly unconstitutional

 

custom and policy (Ninth Count), and in plaintiff's prayer for relief she seeks “reasonable
attomey’s fees, interest and costs incurred in brining this action, including but not limited to
those allowed under 42 U.S.C. § 1988.;

b. The United States District Court has original jurisdiction under the provisions
of 28 U.S.C. §1331 because plaintiff's claims raise issues under federal law; and

c. 28 U.S.C. §1441 permits removal by defendants to the United States District
Court.

4, Thirty (30) days have not elapsed since service of process on the defendants.
The Summonses directed to each named defendant were served with copies of plaintiff's
Complaint on the Township of Edison and Police Chief Thomas Bryan on April 1, 2020.

5. Copies of the two (2) Summonses directed to the said defendants, and a copy
of plaintiff's Complaint are attached to the within Notice of Removal in accordance with 28
ULS.C. §1446.

6. Concurrent with the filing of this Notice of Removal, defendants are providing
written notice to all parties and to the Clerk of the Superior Court of New Jersey, Law

Division, Middlesex County pursuant to 28 U.S.C. §1446.
Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 3 of 22 PagelD: 3

WHEREFORE, defendants, Township of Edison and Police Chief Thomas Bryan,
request that the subject action be removed to the United States District Court, and proceed in

the United States District Court.

Respectfully submitted,

WEINER LAW GROUP LLP
Attorneys for defendants,
Township of Edison and Police
Chief Thomas Bryan

“Alan J. Baratz”
A Member of the Firm

(4)
Dated: i} } / Le By: Av JL /\ A
Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 4 of 22 PagelD: 4

Joseph A. Bahgat (NJ Att'y ID #006502008)
THE PRIVACY FIRM PC

A Pennsylvania Professional Corporation
1701 Walnut Street #70354

P.O. Box 37635

Philadelphia, Pennsylvania 19101-0635

+1 215 995 5001

joe@privacyfirm.law

 

SUPERIOR COURT of NEW JERSEY
CRISTA PEMBERTON, LAW DIVISION
MIDDLESEX COUNTY

Plaintiff,
vs. DOCKET NO. L-001807-20
PAUL PAPPAS, Edison Township Civit ACTION
Police Officer, THOMAS BRYAN,
Edison Township Chief of Police; SUMMONS

DOES 1-99, Unidentified Edison
Township Police Officers;
TOWNSHIP OF EDISON;
TOWNSHIP OF EDISON
DEPARTMENT OF PUBLIC
SAFETY,

Defendants.

 

 

 

FROM: THE STATE OF NEW JERSEY
TO: TOWNSHIP OF EDISON

A lawsuit has been filed against you in the Superior Court of New Jersey.
The complaint attached to this summons states the basis for that lawsuit. If you
dispute the allegations in the compiaint, you or your attorney must file a written
answer or motion, together with proof of service with the Deputy Clerk for the
above-captioned court within thirty-five (35) days from the date you received this
summons (not counting the date you received it). (A directory of the addresses of
each deputy clerk of the Superior Court is available in the Civil Division Manage-
ment Office in the county listed above, and is also available online at http://www.

 

SUMMONS : 1 OF 2

2

PRIVACY

FIRM
Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 5 of 22 PagelD: 5

judiciary.state.nj.us/prose/11237_directory_civil_ofcs.pdf). A $175 filing fee paya-
ble to the Treasurer, State of New Jersey, and a completed Case Information State-
ment (also available from the deputy clerk, or online) must accompany your an-
swer or motion when it is filed. You must also send a copy of your answer or mo-
tion to the attorney(s) for the plaintiff, at the address at the top-left of the first
page of this summons. A telephone call will not protect your rights; you must file
and serve a written answer or motion (with filing fee of $175 and completed Case
Information Statement) if you want the court to hear your defense.

If you do not file a written response to this summons and complaint within
35 days, the court may enter a judgment against you for the relief demanded in the
complaint, plus interest, and the costs of this suit. If you cannot afford an attorney,
you may call the legal services office in the county where you live, or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (576-5529). If
you are not eligible for free legal assistance, you may obtain a referral to an attor-
ney by calling a local lawyer referral service or by calling the New Jersey State Bar
‘Association Lawyer Referral Service at 1-800-792-8315 (within New Jersey) or
609-394-1101 (out-of-state). A directory of local legal services offices and lawyer
referral services is available in the Civil Division Management Office in the county
listed above, and online at the above URL.

CLERK OF THE SUPERIOR COURT

By: _/s/ Michelle M. Smith
Dated: 26-Mar-2020 Michelle M. Smith, Esq.

Name & Address of Defendant to be served:

TOWNSHIP OF EDISON
c/o Alan J. Baratz, Esq.
Weiner Law Group LLP

629 Parsippany Road
Parsippany, New Jersey 07054

 

SUMMONS + 2 OF 2

P

PRIVACY

FIRM
Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 6 of 22 PagelD: 6

Joseph A. Bahgat (NJ Att’y ID #o06502008)
THE PRIVACY FIRM PC

A Pennsylvania Professional Corporation
1701 Walnut Street #70354

P.O. Box 37635

Philadelphia, Pennsylvania 19101-0635

+1 215 995 3001

joe@privacytirm.law

 

SUPERIOR COURT of NEW JERSEY
CRISTA PEMBERTON, LAW DIVISION
MIDDLESEX COUNTY

Plaintiff;
ws. DOCKET NO. L~001807-20
PAUL PAPPAS, Edison ‘Township Civic ACTION
Police Officer; THOMAS BRYAN,
Edison Township Chief of Police; SUMMONS
DOES 1-99, Unidentified Edison
Township Police Officers;

TOWNSHIP OF EDISON;
TOWNSHIP OF EDISON
DEPARTMENT OF PUBLIC
SAFETY,

Defendants.

 

 

 

FROM: THE STATE OF NEW JERSEY
TO: THOMAS BRYAN

A lawsuit has been filed against you in the Superior Court of New Jersey.
The complaint attached to this summons states the basis for that lawsuit. If you
dispute the allegations in the complaint, you or your attorney must file a written
answer or motion, together with proof of service with the Deputy Clerk for the
above-captioned court within thirty-five (35) days from the date you received this
summons (not counting the date you received it). (A directory of the addresses of
each deputy clerk of the Superior Court is available in the Civil Division Manage-
ment Office in the county listed above, and is also available online at http://www.

 

SUMMONS « 7 OF 2

E

PRIVACY

FIRM
Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 7 of 22 PagelD: 7

judiciary.state.nj.us/prose/11237 directory_civil_ofcs.pdf). A $175 filing fee paya-
ble to the Treasurer, State of New Jersey, and a completed Case Information State-
ment (also available from the deputy clerk, or online) must accompany your an-
swer or motion when it is filed. You must also send a copy of your answer or mo-
tion to the attorney(s) for the plaintiff, at the address at the top-left of the first
page of this summons. A telephone call will not protect your rights; you must file
and serve a written answer or motion (with filing fee of $175 and completed Case
Information Statement) if you want the court to hear your defense.

If you do not file a written response to this summons and complaint within
35 days, the court may enter a judgment against you for the relief demanded in the
complaint, plus interest, and the costs of this suit. If you cannot afford an attorney,
you may call the legal services office in the county where you live, or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (576-5529). If
you are not eligible for free legal assistance, you may obtain a referral to an attor-
ney by calling a local lawyer referral service or by calling the New Jersey State Bar
Association Lawyer Referral Service at 1-800-792-8315 (within New Jersey) or
609-394-1101 (out-of-state). A directory of local legal services offices and lawyer
referral services is available in the Civil Division Management Office in the county
listed above, and online at the above URL.

CLERK OF THE SUPERIOR COURT

By: _A/ Michelle M. Smith
Dated: 26-Mar-2020 Michelle M. Smith, Esq.

Name & Address of Defendant to be served:

THOMAS BRYAN

c/o Alan J. Baratz, Esq.
Weiner Law Group LLP

629 Parsippany Road
Parsippany, New Jersey 07054

 

SUMMONS + 2 OF 2

2

PRIVACY

FIRM
* Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 8 of 22 PagelD: 8

MID-L-001807-20 03/17/2020 7:63:26 PM Pg 1 of 15 Trans. ID: LCV2020549738

Joseph A. Bahgat {NJ Att’y ID ¢oosso2008)
THE PRIVACY FIRM PC

A Pennsylvania Professional Cotporation
1701 Walnut Street #70354.

P.O. Box. a7635

Philadelphia, Pennsylvania 19101-0635

+1 215-995.5001

joe@privacytirm.taw

 

SUPERIOR COURT of NEW JERSEY
CRISTA PEMBERTON, LAW DIVISION
MIDDLESEX COUNTY

Plaintiff;
ves. DOCKET NO. t- -20
PAUL PAPPAS, Edison Township CIVIL ACTION
Police Officer; THOMAS BRYAN, .
Edison Township Chief of Police; COMPLAINT
DOES 1-99, Unidentified Edison
Township Police Officers;.

TOWNSHIP OF EDISON;
| TOWNSHIP OF EDISON
DEPARTMENT OF PUBLIC
SAFETY,

Defendants.

 

 

 

THE PARTIES

1. Atall times relevant, plaintiff Crista Pemberton was a citizen of the
United States and the state of New Jersey, residing in the township of Edison,
Middlesex County, New Jersey.

2. Defendant Township of Edison is a municipality in Middlesex County,
New Jersey, having its principal offices at i00. Municipal Boulevard, Edison, New

Jersey 08817.

 

COMPLAINT +1 OF 15

?

PRIVACY

FIRM
* Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 9 of 22 PagelD: 9

MiD-L-001807-20 03/17/2020 7:03:26 PM Pg 2 of 15 Trans ID: LCV2020549738

3- Upon information and belief, defendant Paul Pappas is a resident of
Middlesex County, New Jersey, and at all times relevant was a law enforcement
officer employed by the Township of Edison, Department of Public Safety, Pappas
is sued in his individual and official capacities.

4. Upon information and belief, defendant Thonias Bryan is a resident of
Middlesex County, New Jersey, and at all times relevant was the chief law enforce-
ment officer employed by the Township of Edison, Department of Public Safety.
Defendant Bryan is sued in his individual and official capacities.!

5. ‘The trie names and/or capacities of Does 1-99 are presently unknown
to plaintiff; those individuals are thérefore sued by fictitious names. When the true
names of these defendants are ascertained, plaintiff will seek leave of court to
amend the complaint accordingly.

6. Upon infermation and belief, plaintiff alleges that each Doe Defendant
was in some way responsible, negligently, or in some other actionable manner, for
the events and happenitigs described herein, which proximately caused plaintiff's
damages, cither through the defendants’ own agents, servants, employees, or
representatives of the other named and unnamed defendants.

7. Atall relevant times, each defendant acted under color of law and
pursuant to the statutes, otdinances, regulations, policies, and customs of the
Edison Township, and the state of New Jersey.

FACTS COMMON TO ALL CLAIMS

8. On the evening of Mar. 19, 2018, defendant Pappas was on duty, work-

ing a regularly scheduled shift as an EPD police officer. Early during his shift,

1 Edison. Township, its Department of Public Safety, and division of police are

collectively referred to throughout this complaint as Edison or EPD.

 

COMPLAINT > 2 OF 15

PRIVACY

FIRM
" Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 10 of 22 PagelD: 10

MID-L-001807-20. 03/17/2020 7:03:26 PM Pq 3 of 45 Trans ID: LCV2020549738

Pappas left his assigned jurisdiction and drove his assigned police vehicle to a pri-
vate residence in New Brunswick, New. Jersey, where plaintiff’s vehicle was
parked.

g. Pappas had a prior romantic relationship with plaintiff that ended
more than six months earlier, but after the relationship ended, Pappas continued to
follow, harass, and stalk plaintiff, by frequently driving past her home, sending
unwanted emails and text messages, and even installing a GPS tracking device on
plaintiff’s vehicle.

10. Pappas used the GPS tracking device to track plaintiff movement and.
activity for several months, until Mar. 19, 2018, when, after tracking plaintiff’s
vehicle to a residential address in nearby New Brunswick, Pappas surreptitiously
removed the tracking device, to avoid detection or discovery. After retrieving the
GPS device, Pappas.used a sharp instrument to slash one of the tires of plaintiffs
vehicle,

11. Upon information and belief, before returning to Edison that evening,
Pappas used his police computer to look up the license plates off all the other
vehicles in the vicinity of where plaintiffs vehicle. was parked.

1z, The incident was captured on surveillance video, which was provided
to New Brunswick Police Department. New Brunswick Police officers appre-
hended Pappas during the early hours of Mar. 20, 2018, after issuance of an arrest
warrant. .

13. A temporary restraining order-was entered against Pappas, prohibiting
him from having any contact with plaintiff or her immediate family members,
co-workers, etc., and around Aug. 2, 2018 the temporary restraining order was
converted to a final restraining order (FRO) pursuant to New Jersey's Prevention,

of Domestic Violence Act of. 1991, N.J.S.A. § 2C:25-17 et seq.

 

COMPLAINT + 3 GF 15.

i

PRIVACY

FIRM
* Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 11 of 22 PagelD: 11

MID-L-001807-20 03/17/2020 7:03:26 PM Pg 4 of 15 Trans: ID: LCV2020549738

14. The FRO continues to be in full force and effect.

15. Asa result of Pappas’s arrest, EPD’s internal affairs unit began a new
investigation into the officer’s conduct, which contributed to his indictment on 16
criminal charges, 12 of which were crimes of the second degree, including stalking,
engaging in a pattern of official misconduct, and theft of computer data.

16. On several occasions during the pendency of criminal charges, Pappas
violated the ternis. of the FRO, which resulted in at least one additional criminal
charge.

17. On or about Oct. 17, 2019, Pappas pleaded guilty to several of the
charges, in connection with a negotiated plea agreement that includes mandatory
incarceration and forfeiture of his position as a law enfotceinent officer,

18. In addition, for so long as the FRO continues to be in effect, Pappas is
prohibited from purchasing, owning, or posséssing any firearm, which automati-
cally disqualifies him from serving as a police officer in any jurisdiction.

19. Though Pappas was forced to. surrender his duty firearm pursuant to
issuance of the FRO, upon information and belief, defendants Bryan and EPD
have not formally terminated Pappas, who was placed on administrative leave
shortly after his 2018 arrest.

20, Although Pappas was supposed to be formally sentenced:in January
2020, at this time he continues to be free, residing with his mother in Edison
‘Township, less than one mile away from plaintiff’s home.

21. Although the above events led to the first instance Pappas being
arrested, Pappas had a history of stalking, harassing, and terrorizing not only plain-
tiff, but also other individuals and females, including his former spouse.

22, Defendants Bryan and EPD were aware that Pappas had severe

problems controlling his anger, and had exhibited a pattern of behavior indicative

 

COMPLAINT + 4 OF 15

PRIVACY

FIRM
* Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 12 of 22 PagelD: 12

MID-L-001807-20 03/17/2020 7:03:26 PM Pg 5 of 15 Trans JD: LGV2020549738.

of someone with antisocial and narcissistic personality disorders, as evidenced by
countless excessive force complaints filed with the internal affairs unit. But instead
of bringing disciplinary charges against Pappas, getting him psychological help, or
taking corrective measures to prevent further acts of violence, defendants Bryan
and EPD buried the evidence, which enabled Pappas to continue to terrorize
anyone who got in his way.

23.. Among the numerous incidents of Pappas’s violence, defendants
Bryan‘and EPD were specifically aware of an incident when Pappas forced his way
into plaintiff’s home by kicking through the front door of her Edison home on the
night of Jun..27, 2017: Despite the reports of multiple witnesses, the EPD officers
who responded to the emergency call declined to take any action or conduct an
investigation, did not file a written report, and sanitized Pappas’s name from the

_ “CAD.” incident report. Upon information and belief, the interrial affairs unit was
not notified of the Jun. 27, 2017 incident, and did not become aware of the incident
until an investigation was launched in connection with Pappas’s 2018 arrest.

24. On multiple occasions defendant Pappas told plaintiff he would kill her
if she told anybody about his anger problem and violent behavior:

25. Many of Pappas’s threats to kill plaintiff, were accompanied with him
brandishing his service weapon, including on at least one occasion forcing the
barrel of the firearm inside plaintiff’s mouth.

26. On another occasion Pappas punched plaintiff in her mouth, knocking
out her tooth, and causing severe trauma to her face and jaw, which required
medical and dental treatments.

27. Plaintiff made numerous reports to defendants Bryan and EPD, both
official and unofficial, and she begged Bryan to help her, but each time she made

sucha report, Pappas would reach out to her and threaten to kill her if she moved

 

COMPLAINT - 5 OF 15

®

PRIVACY

FIRM
* Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 13 of 22 PagelD: 13

MID-L-001807-2G 03/17/2020 7:03:26 PM Pg & of 15 Trans 1D: LCV2020549738.

forward with her complaints.

28. For the past several years plaintiff has lived every day of her life in fear
that Pappas will kill her, which has caused her significant emotional distress,
requiring her to miss work, and to seek medical and psychiatric treatment. She
believes that if she doesn’t move out of New Jersey, and essentially “disappear,”
Pappas will carry out his threats against her as.soon as he gets out of prison.

29. Because of the sévere emotional distress caused by defendant Pappas’s
ongoing pattern, of violence, stalking, and intimidation, plaintiff has difficulty
remembering details of most of the events giving rise to this complaint, many of
which were only “discovered” because of information learned from the investiga-
tion following Pappas’s 2018 arrest.

30. Prior to-filing this civil action, plaintiff complied with the provisions of
the New Jersey Tort Claims Act, N.J.S.A. § 59:1-1 ef seq., by serving upon the

Edison defendants a timely notice of claim,

FIRST COUNT: ASSAULT BY STALKING

31. Plaintiff restates and incorporates by reference thé allegations and
facts set forth above as if fully re-written herein.

32. Defendant Pappas engaged in a pattern of conduct the intent of which
was to follow, alarm, place under surveillance, or Karass plaintiff.

33. Such conduct caused plaintiff to have imminent apprehension of
harmful and/or offensive contact.

34. Asa result of that pattern of conduct, plaintiff reasonably feared for
her safety.

35. Plaintiff also suffered, suffers, and will continue-to suffer from substan-

tial emotional distress that defendant Pappas will resume his pattern of unlawful,

 

COMPLAINT - 6 OF 35

p

PRIVACY

FIRM
* Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 14 of 22 PagelD: 14

MID-L-001807-20 03/17/2020 7:03:26 PM Pg 7 of 15 Trang ID: LCV2020549738

harmful, and offensive conduct, which would cause any reasonable person to suf-
fer substaritial emotional distress.

36. Said emotional distress prevented plaintiff from remembering the
violent incidents, and fear of reprisal prevented her from filing any civil complaint
until after Pappas’s unlawful conduct resulted in arrest in 2018.

37. Many instances of Pappas’s harmful and offensive conduct occurred
while he was on duty as a law enforcement officer employed by defendant EPD,
and supervised by defendant Bryan.

38. Defendants Bryan and EPD are therefore vicariously liable for

Pappas’s actions under the doctrine of respondeat superior.
PP P Pp

SECOND COUNT: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

39. Plaintiff restates and incorporates by reference the allegations and
facts set forth above as if fully re-written herein.

40. Defendant Pappas repeatedly engaged ini outrageous, violent, and
unlawful conduct specifically intended to. cause plaintiff to suffer severe distress.
Such conduct was so outrageous in character, and so extreme in degree, as to go
beyond all possible bounds. of decency, and to be regarded as atrocious, and utterly
intolerable in a civilized community.

41. Defendant Pappas’s conduct was intentional.

42. Such conduct and actions proximately caused plaintiff to suffer severe
emotional distress, which was so severe that no reasonable person could be
expected to endure it.

. 43. The severe emotional distress suffered by plaintiff has negatively af-
fected her familial and personal relationships, her employment, and her overall

mental health. It is likely that plaintiff will require many years of psychological

 

COMPLAINT +7 OF 15

p
PRIVACY

FiRM
Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 15 of 22 PagelD: 15

MID-L-001807-20 03/17/2020-7:03:26 PM Pg8 of 15 Trans: ID: LC'V2020549738

and/or psychiatric treatment to begin to repair the damage catised by defendant
‘Pappas.
44. Defendants Bryan and EPD are vicariously liable for Pappias’s

actions under the doctrine of respondéat superior.

THIRD COUNT: TRESPASS & DAMAGE TO REAL PROPERTY

45. Plaintiff restates and incorporates by reference the allegations and.
facts set forth above as if fully re-written herein.

46. New Jersey recognizes the common law torts of trespass and injury to.
real property.

47. On one or more occasions, including on Jun.27, 2017, defendant
Pappas, without privilege to do so, unlawfully entered the home owned by plaintiff
by use of physical force, threat of force, or deception.

48. On many occasions between.2014 and 2018 deferidant Pappas caused
physical injury to plaintiff’s real property, including by kicking interiot-and exte-
rior doors, punching walls, and throwing heavy objects inside her house.

49. Defendant Pappas’s actioris were intentional.

50, Defendant Pappas is therefore liable to plaintiff for unlawful entry
upon her property, and for physical injury caused to plaintiff’s real property in an
amount to be determined by a jury.

51. Defendants Bryan and EPD are vicariously liable for Pappas’s

actions under the doctrine of respondeat superior.

FOURTH COUNT: INVASION OF PRIVACY

52. Plaintiff restates and incorporates by reference the allegations and
facts set forth above as if fully re-written hezein..

53. New jersey recognizes the common law tort invasion of privacy as an

 

COMPLAINT + & OF 15

P

PRIVACY

FIRM.

 
* Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 16 of 22 PagelD: 16

MID--001807-20 03/17/2020 7:03:26 PM Pg 9 of 15 Trans ID: L.CV2020549738

intentional intrusion, "physically or otherwise, upon the solitude or seclusion of
another ot his private affairs or concerns,” which "would be highly offensive to 4
reasonable person.”

54. Defendant Pappas is liable to plaintiff for invasion of privacy by virtue
of kicking down the front door of her home and forcefully entering against her
verbal protests, conduct which was highly offensive to her, and would be highly
offensive to any reasonable person. _ .

55. Defendant Pappas committed the aforementioned actions with actual
malice, and willful and wanton disregard for the harm they were likely to cause.

56. Defendants Bryan and EPD are vicariously liable for Pappas’s

actions undet the doctrine of respondeat superior.

FirTH COUNT: TRESPASS TO PERSONAL PROPERTY

57. Plaintiff restates and incorporates by reference the allegations arid
facts set forth above as if fully re-written herein.

58. New Jersey recognizes the common law tort of trespass to personal
property.

59. On one or more occasions, including on Mar. 19, 2019, defendant
Pappas, without privilege to do so, intentionally caused physical damage to
plaintiff’s personal property, including her late model Honda Accord—the vehicle
Pappas punctured one of the tires using an instrument cartied on his police uni-
form.

60. Defendant Pappas is therefore liable to plaintiff for damages caused to
her personal property in an amount to be determined by ajury.

61. Defendant Pappas conducted this unlawful activity while he was on

duty asa law enforcement officer employed by defendant EPD, and supervised by

 

COMPLAINT --9 OF 75.

E

PRIVACY

FIRM

 
* Case 2:20-cv-04411-MCA-AME Document 1 Filed 04/17/20 Page 17 of 22 PagelD: 17

MID-L-004807-20 03/17/2020 7:03:26 PM Pg 10 of 15 Trans ID: LCV2020549738

defendant Bryan.
62. Defendants Bryan and EPD are therefore vicariously liable for

Pappas’s actions under the doctrine of respondeat superior.
‘pp P Ip

SIXTH COUNT: SUPERVISORY LIABILITY UNDER 42 U.S.C. § 1983
(Against Bryan & Edison)

63. Plaintiff restates and incorporates by reference the allegations and
facts set forth above as if fully re-written herein,

64. Defendants Bryan and EPD, state actors, acting deliberately, reck-
lessly, and under color of Jaw were, at all relevant times, supervisors in the police
department, with oversight responsibility for training, hiring, screening, instruc-
tion, supervision, and discipline of its police officers including defendant Pappas.

65. Defendants negligently failed to train its officers, agents, and emiploy-
ees in fundamental law enforcement procédures and protocol relative to arrest of
domestic violence suspects, investigation, accurate record keeping, preservation of
evidence, verification of records, and principles of liability under the New Jersey
Code of Criminal Justice and its interpreting case law.

66. Defendants’ failure to address the foregoing issues through training,
supervision, and/or discipline, and to anticipate the reasonably foreseeable events
of Jun. 27, 2017, Maz. ig, 2018, and others led directly to plaintiff suffering severe

emotional distress caused by Pappas’s unlawful and violent conduct.
SEVENTH COUNT: NEGLIGENT H IRING & RETENTION
(Against Bryan & Edison)
67. Plaintiff restates and incorporates by reference.the allegations and
facts set forth above as if fully re-written herein.

68, Atno time, either prior to employment of defendant Pappas, or prior

 

COMPLAINT -10 OF 15

PRIVACY

FIRM

 
* Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 18 of 22 PagelD: 18

MID-L-001807-20 03/17/2020 7:03:26 PM Pg 11 07 15 Trans ID: L6V2020549738

to assignment of duties whereby it was foreseeable that he would be required to
interact with members of the public and patrolling the public streets and highways,
did defendants Bryan and/or EPD take reasonable steps to ascertain whether
Pappas was emotionally capable of performing such duties, and did not have a
propensity towards inappropriate conduct and/or aggressive behavior towards the
general public, including females, such as plaintiff, whom he was likely to encoun-
ter in that setting.

69: As a direct and proximate result of Pappas’s negligent hiring and/or
continued employment by the defendants, plaintiff was subjected to repeated acts
of violence and domestic violence, which resulted in severe and permanenit
injuries to her body and mind, prevented her from living a normal life sich as she
lived prior to Pappas’s employment, and a substantial deprivation of her civil and

constitutional rights.

EIGHTH COUNT: NEGLIGENT SUPERVISION
(Against Bryan & Edison}

70. Plaintiff restates and incorporates by reference the allegations and
facts set forth above as if fully re-written herein.

71. Defendants Bryan and EPD knew or had reason to know that Pappas
was a danger to society so long as he was perinitted to carry a badge and gun under
his employ as an EP D law enforcement officer, that Pappas suffered from psycho-
logical conditions that prevented him from catrying out his duties as.a law enforce-
ment officer, and was generally unfit.to serve as a police officer for EPD.

72. Defendants could reasonably have foreseen that these circumstances:
created a risk of harm to other persons, and could lead to the events that resulted

in Pappas’s 2018 arrest for stalking plaintiff.

 

GOMPLAINT + 11 OF 15

P
PRIVACY

FIRM

 
* Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 19 of 22 PagelD: 19

MItD-L-004807-20 03/17/2020 7:03:26 PM Pg 12.of 15 Trans ID: LCV2020549738

73. Through defendants’ negligence in supervising Pappas his dangerous

attributes proximately caused plaintiff's injuries.

NINTH CoUNT: MONELL CLAIM FOR UNCONSTITUTIONAL OFFICIAL
Ponicy UNDER 42 U.S.C. § i983
(Against Edison)

74, Plaintiff restates and incorporates by reference the allegations and
facts set forth above as if fully re-written herein.

75. Defendant EPD, by and through its policy makers, failed to ensure
through custom, policy, and/or practice that its officers and employees were
trained in fundamental law enforcement procédures and protocol relative to inves-
tigation and reporting of domestic violence, arresting suspects, witness intimida-
tion, and abuse of authority by its own law enforcement officers, as set forth in the
New Jersey Code of Criminal Justice, N.J.S.A. § 20:1 et seq. and its interpreting
case law.

76. The failure to address the foregoing issues through training and super-
vision, and to reasonably anticipate Pappas’s foreseeable acts of violence and
intimidation constituted deliberate indifference to the constitutional rights of all
citizens, including plaintiff, who has suffered and continues to suffer from severe
emotional distress as a direct result of Pappas’ s actions.

77- The aforementioned lack of training and supervision represents a
systematic failure, and a custom arid policy of EPD, which led directly to the
unspeakable acts of violence defendant Pappas committed against plaintiff and
others for fifteen years while he was employed by EPD as a law enforcement

officer, which constitutes a violation of plaintiff’s constitutional rights.

 

COMPLAINT + 12 OF 15

.
PRIVACY

FIRM

 
* Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 20 of 22 PagelD: 20

MID-|-081807-20 03/17/2020 7:03:26 PM Pg 13 of 15 Trans ID: LGV2020549738

PRAYER FOR RELIEF

WHEREFORE, plaintiff respectfully demands judgment in her favor and
against defendants Paul Pappas, Thomas Bryan, Township of Edison, and
Township of Edison Department of Public Safety, jointly and severally, and an

order granting the following relief:

a. For compensatory damages against all defendants in an amount to
be determined at trial;

b. For punitive damages, where applicable, in an amount appropriate
to. punish defendants for their wrongful coriduct, and to deter similar
proscribed conduct by defendants in the future;

c. Forreasonable attorney’s fees, interest, and costs incurted in this
bringing this action, including but not limited to those allowed under
42 U.S.C, § 1988;

d. And for any other or further relief as the court may deem just and

 

proper.
" Respectfitlly submitted,
THE PRIVACY FIRM PG
y ay
py ofl? G Lx vest
Dated: 17-Mar-2020 Josep A, Bahgat

 

COMPLAINT «13 OF TS.

PRIVACY

FIRM,

 
* Case 2:20-cv-04411-MCA-AME Document1 Filed 04/17/20 Page 21 of 22 PagelD: 21

MID-L-001807-20 03/17/2020 7:03:26 PM Pg 14 of 15 Trans ID: LCV2020549738

DESIGNATION OF TRIAL ATTORNEY

Pursuant to Rule 4:25-4, Joseph A. Bahgat of The Privacy Firm PC is

designated as trial counsel for defendant.

ole ¢_Bbeccf

Joséph A. A. Bahgat (006502008)

DEMAND FOR PRODUCTION OF DOCUMENTS

Pursant to Rules 410-1 and 418-1, plaintiff demands that defendants
produce at the offices of plaintiffs’ counsel, within 35 days of the date of receipt of
this pleading, copies of any and all documents upon which defendants will rely in
establishing any defense to the causes of action as alleged in the forgoing ¢com-
plaint, and defendants’ legal liability or responsibility for same, as well as support-
ing or establishing any affirmative claims as may be set forth in, and upon any re~-
sponsive pleading filed by or on behalf of said defendants.

THE PRIVACY FIRM PC

By: CL fe E Steet

Joseph Al Bahgat

 

COMPLAINT «14 OF 15:
PRIVACY

FIRM

 
'* Case 2:20-cv-04411-MCA-AME Document 1 Filed 04/17/20 Page 22 of 22 PagelD: 22

MID-L-001807-20 03/17/2020 7:03:26 PM Pg 15 of 15 Trans ID: LCV2020549738

CERTIFICATION OF NO OTHER ACTIONS

I certify uridet Rule 4:5-1(b)(2), that other than the related criminal pro-
ceedings against defendant Pappas, and the family court action-in-which the FRO
was entered, the matter in controversy is not the subject of any other action pend-
ing in any other court or atbityation proceeding to the best of my knowledge and
belief, and that no other action is presently contemplated. Further, other than the.
parties set forth in this pleading, I know of'no other parties that should be joined in
this action. I also recognize the continuing obligation of each party to file and serve
on all parties and the court an amended certification if there is a change in the
facts stated here.

Ld

Dated: 17-Mat-z0zo Jodeph A. Bahgat.

 

COMPLAINT - 15 OF 15
PRIVACY

_ FLRM

 
